Case: 1:20-cv-00440-JG Doc #: 26 Filed: 07/28/20 1 of 4. PageID #: 142



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
ANTWAUN JONES, on behalf of          :            CASE NO. 1:20-cv-00440
himself and those similarly          :
situated,                            :            OPINION & ORDER
                                     :            [Resolving Docs. 10, 11]
             Plaintiff,              :
                                     :
vs.                                  :
                                     :
UNITED AMERICAN SECURITY,            :
LLC d/b/a GARDAWORLD                 :
SECURITY SERVICES,                   :
                                     :
             Defendant.              :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Plaintiff Jones brings this collective and class action against Defendant United

American Security, d/b/a GardaWorld Security Services (“GardaWorld”). Plaintiff Jones

alleges that GardaWorld violated the Fair Labor Standards Act and Ohio’s overtime

statute. 1

        On March 4, 2020, Opt-in Plaintiffs Shannon Hardy and Danial Tucker consented

to join the collective action. 2 On April 24, 2020, Defendant GardaWorld moved to

compel Hardy and Tucker to arbitrate their claims. 3 On May 15, 2020, Plaintiff Jones filed

a notice of non-opposition to the motions to compel. 4

        For the following reasons, the Court GRANTS IN PART and DENIES IN PART



        1
          Doc. 1.
        2
          Doc. 3.
        3
          Docs. 10 and 11.
        4
          Doc. 15.
Case: 1:20-cv-00440-JG Doc #: 26 Filed: 07/28/20 2 of 4. PageID #: 143

Case No. 1:20-cv-00440
Gwin, J.

Defendant’s motion to compel.

    I.           Background
          On February 26, 2020, Plaintiff Jones sued Defendant GardaWorld. 5 Jones says that

he and others similarly situated worked for GardaWorld as security guards and were hourly

employees. 6 He says that Defendant required them to arrive to work 10-15 minutes before

their shift start time to perform shift-change duties. Plaintiff alleges GardaWorld did not

pay the security guards for this time. 7 Additionally, because the time was unpaid it was not

included in overtime calculations. 8 Jones sues under the Fair Labor Standards Act and

Ohio’s overtime statute and includes collective and class action allegations. 9

          On March 4, 2020, Shannon Hardy and Danial Tucker joined the collective action

as opt-in plaintiffs. 10 Defendant now moves to compel Hardy and Tucker to arbitrate their

claims. 11

    II.          Discussion
          When deciding a motion to compel arbitration, the Court must determine: whether

the parties agreed to arbitration and if so, the scope of such agreement; whether Congress

intended any statutory claims to be non-arbitrable; and whether the litigation should be

stayed pending arbitration. 12

A. Opt-in Plaintiff Shannon Hardy



          5
            Doc. 1.
          6
            Id. at 2.
          7
            Id. at 2-3.
          8
            Id. at 3.
          9
            Id. at 3-6.
          10
             Doc. 3.
          11
             Docs. 10 and 11.
          12
               Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000).

                                                               -2-
Case: 1:20-cv-00440-JG Doc #: 26 Filed: 07/28/20 3 of 4. PageID #: 144

Case No. 1:20-cv-00440
Gwin, J.

         Defendant GardaWorld and Opt-in Plaintiff Hardy executed an arbitration

agreement in which they agreed to arbitrate, among other issues, “claims for violation of,

or arising out of . . . any city, county, local, state, federal or other governmental law . . .

relating to the payment of wages, the amount of wages, off the clock work, overtime pay,

[or] compensation . . .”13 Such agreement appears to cover the claims in the present

litigation in which Plaintiff alleges claims under the Fair Labor Standards Act and Ohio’s

overtime statute for uncompensated work performed pre-shift. 14 Furthermore, the federal

statutory claims under the FLSA, are arbitrable. 15

         The Court finds that Opt-in Plaintiff’s Hardy’s claims are arbitrable. It further finds

that the litigation should not be stayed pending the arbitration of Opt-in Plaintiff Hardy’s

claims. 16

    B. Opt-In Plaintiff Danial Tucker
         Defendant GardaWorld also moves to compel Opt-in Plaintiff Tucker to arbitrate his

claims. 17 In its motion to compel, Defendant GardaWorld states that Opt-In Plaintiff Tucker

never worked for GardaWorld and instead worked for non-party Whelan Security

Protection Services, Inc. 18 GardaWorld attaches an arbitration agreement between Danial

Tucker and Whelan Security Protection Services, Inc. in support of this assertion. 19




         13
              Doc. 10-1 at 3.
         14
              Doc. 1 at 6-7.
         15
             Townsend v. Stand Up Management, Inc., No. 1:18CV2884, 2019 WL 3729266, at *7 (N.D. Ohio Aug. 8,
2019) (“The Sixth Circuit has expressly held that FLSA claims are not exempt from arbitration.”) (citing Gaffers v. Kelly
Servs., Inc., 900 F.3d 293, 296 (6th Cir. 2018)).
          16
             Neither party requests a stay and Defendant does not argue that Plaintiff Jones’s claims are arbitrable.
          17
             Doc. 11.
          18
             Docs. 11 at 2 n. 2., 11-1 at 1; see also Doc. 10-1 at 1 (“According to [GardaWorld’s] records, opt-in Plaintiff
Danial Tucker was never employed by [GardaWorld].”).
          19
             Doc. 11-1 at 3-9.

                                                             -3-
Case: 1:20-cv-00440-JG Doc #: 26 Filed: 07/28/20 4 of 4. PageID #: 145

Case No. 1:20-cv-00440
Gwin, J.

           Without explaining its relationship with Whelan Security, GardaWorld seeks to

compel enforcement of the Tucker-Whelan arbitration agreement. As a non-party to the

agreement, Defendant GardaWorld does not explain why it would have standing to

compel the arbitration. 20 The Court therefore declines to enforce the arbitration agreement

between Opt-In Plaintiff Tucker and non-party, Whelan Security.

    III.        Conclusion
           For the foregoing reasons, the Court GRANTS the motion to compel the arbitration

as to Opt-in Plaintiff Hardy, but DENIES the motion as to Opt-in Plaintiff Tucker.




           IT IS SO ORDERED.


Dated: July 28, 2020                                           s/        James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE




           20
             State contract law applies to the enforcement of arbitration agreements and the Supreme Court has
“recognized that arbitration agreements may be enforced by nonsignatories through ‘assumption, piercing the corporate
veil, alter ego, incorporation by reference, third-party beneficiary theories, waiver and estoppel.’” GE Energy Power
Conversion France SAS, Corp. v. Outokumpu Stainless USA, LLC, et al., 140 S.Ct. 1637, 1643-44 (2020). Defendant
GardaWorld does not clarify which, if any, of these doctrines it seeks to apply here.

                                                         -4-
